Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 12/09/2020.  
Status of Claims
Claims 10, 11 have been canceled.
Claims 1-9, 12-23 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Priority
Examiner noted the Applicants claiming Priority from Provisional 62629971 filled 02/13/2018.
Response to Arguments
Applicant’s 12/09/2020 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
Step 2A prong one: Remarks 12/09/2020 p.11 to p.12 ¶1 argues that the operations of Claim 1 do not amount to mere observations, evaluations, judgements and opinions.
Step 2A prong two: Remarks 12/09/2020 p.12 ¶2 to p.13 argue that even if the claims recite the exception, claim 1 recites a combination of operations that allow users to quickly and efficiently participate in event-based makeup consultation with suitable beauty advisors, and later assesses them at Remarks 12/09/2020 p.13 ¶4 as improvement to other technology or field which would integrate the judicial exception into a practical application by solving the problem of efficiently and accurately linking a client device with a suitable makeup consultation device utilized by a makeup professional based on such parameters as user contextual data, profile information, extracted attributes of the user.
	Examiner fully considered said arguments but respectfully disagrees finding them unpersuasive by reincorporating all his findings and rationales at Final Act 09/10/2020.
Examiner points to Final Act 09/10/2020 mid-p.12-p.14 ¶1 where Examiner mapped the limitations to examples of the abstract “Certain Methods of Organizing Human Activities” “examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two”. Here, Examiner followed such guidance and identified limitations that could also be performed by a skill artisan by pen and paper. see Final Act 09/10/2020 p.14 ¶2 in light of MPEP 2106.04(a) III.B. 
	Thus here, there is a preponderance of evidence for the claims reciting or at least describing or setting forth the abstract exception [Step 2A prong one]. Next, the computerization of such abstract limitations as argued at Remarks 12/09/2020 p.11 ¶1 by use of “client device” to “obtain” “digital image”, and mentioning that “beauty advisors” [were] “currently logged into an account hosted by a makeup applicator service”, and that “consultation” was “establish[ed]”  “between client & advisor device(s)” at independent Claims 1, 15, 20, all represent, along perhaps with “social media access” of dependent Claim 6, narrowing or limiting of the abstract idea to a field of use or technological [here online, computerized] environment [MPEP 2106.05(h)], and/or a mere use of such computer elements [here “client and advisor device(s)”, “logged account”, “social media” etc.] as tools to apply [MPEP 2106.05(f)] the above abstract idea admitted by Applicant at Remarks 12/09/2020 p.13 ¶1 as “allow[ing] users to quickly and efficiently participate in event-based makeup consultation session with suitable beauty advisors” . 
	Most importantly, the current solution still does not raise to any level of actual technological improvement because it simply aims to improve the event-based makeup consultations between a suitable beauty advisor and the client or user based on account contextual data referring to preferences or events associated with the user, historical data of cosmetic products previously applied to user etc. as admitted at Remarks 12/09/2020 p.12-p.13 ¶1 citing Spec ¶ [0018]. Thus such solution is entrepreneurial rather than technological. see MPEP 2106.05(a)II: it is important to keep in mind that an improvement in the abstract idea itself (e.g.  fundamental economic concept) is not an improvement in technology. For example MPEP 2106.04 I. cited “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to state that a “groundbreaking, innovative, or even brilliant discovery “does not by itself satisfy the §101  inquiry” which was further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant. An advance of that nature is ineligible for patenting”. 
	Such an argument is made here at Remarks 12/09/2020 p.8 ¶2, 4th sentence, to quickly and efficiently participate in event-based makeup consultation session with suitable beauty advisors, which would correspond to improving the abstract “Certain Methods Of Organizing Human Activity” and/or “Mental Processes”. Simply said here, as in “SAP” supra “no matter how much of an advance in the field” [here makeup consultation] “the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective [here quick & efficient participation in event-based makeup consultation at Remarks 12/15/2020 p. 13 ¶1] versus improvement to actual technology. see MPEP 2106.04.
	Indeed, such argued features do not constitute an improvement to actual computer functionality since even encoding/decoding of facial data using image codes assigned to particular facial features was held ineligible. see MPEP 2106.04(a) I citing ”RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017)”. 	The same can be said about an application program interface for extracting and processing information [akin here to “analyzing the facial region of the user and extracting target attributes for predetermined skin care features of the facial region of the user”]. see MPEP 2106.05(a) III.D citing “Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356”. The claims provide no technological details of the “attribute” “extraction” beyond those of “RecogniCorp” and “Content Extraction” supra. At most an abstract observation is merely aided by use of physical aids, claimed here as “analyzing the facial region of the user and extracting target attributes for predetermined skin care features of the facial region of the user”, to merely apply the abstract observation, a feature well within the abilities of a skill artisan sketching or portaging users with use of physical aids. As more granularly inspected per MPEP 2106.05(f) citing “TLI Communications”, use of additional elements to compress and transmit images, extract classification info from received data, and store digital images based on extracted info also represent applying the abstract idea,
which do not save the claims from patent ineligibility.  
1, accessing user-specific information through a mobile interface2 [here “obtain” “digital image of a facial region of a user of the client device”] and/or requiring use of software to tailor information and provide it to the user on a generic computer3 [akin here to “analyzing the facial region of the user and extracting target attributes for predetermined skin care features of the facial region of the user”], which are all listed by MPEP 2106.05(f)(2) as examples of merely applying the abstract idea that do not integrate it into a practical application. 
	In short, as stated by MPEP 2106.05(f), use of computer or machinery in its ordinary capacity for economic or other tasks (e.g. to receive, store, transmit data) represent mere forms of applying an abstract idea. Also, as further stated by MPEP 2106.05(f)(2), a process for monitoring audit log data [as identified above] executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of general-purpose computer [argued to quickly and efficiently participate in event-based makeup consultation session with suitable beauty advisors at Remarks 12/09/2020 p.13 ¶2] also does not integrate the abstract idea into a practical application]. 
	These are relevant to the additional elements of “client” & “advisor” “device(s)”, “account logged”, “social media”. Alternatively, they could be argued as extra solution activities to the abstract idea. MPEP 2106.05(g). The same considerations of MPEP 2106.05(f),(h) or (g) also apply in whether or not the additional computer based elements are well-understood, routine and conventional. See 101 rejection below for details.
 	In conclusion Claims 1-9, 12-23 are still broad enough to recite or at least set forth or describe the abstract exception [Step 2A prong one], with their additional, computer based elements not integrating the abstract idea into practical application [Step 2A prong two] or providing significantly more [Step 2B]. Thus, Claims 1-9, 12-23 are ineligible.   
Response to prior art Arguments
Remarks 12/09/2020 p.16 ¶1 argues that the prior art does not disclose or suggest the   
  * matching operation performed between the user and at least one of the beauty advisors based on the extracted attributes of the user and the profile information of the beauty advisors specifying an experience level of each beauty advisor relating to the extracted attributes, wherein the extracted attributes comprise at least one of: spots, wrinkles, dark circular areas, and an aged skin appearance exhibited by the facial region of the user.
          Said argument was fully considered but is moot in view of new grounds of rejection. 
	Examiner now relies, on:  
	
	* Sugaya; Shunji US 20170187988 A1 hereinafter Sugaya, as well as 
	* Arshad et al US 20170011200 A1 hereinafter Arshad. 
	
	* Sugaya teaches or at the very least suggests “wherein the matching operation performed between the user and at least one of the beauty advisors is performed based on the extracted attributes of the user and the profile information of the beauty advisors specifying an experience level of each beauty advisor relating to the extracted attributes” 	(Sugaya ¶ [0108] 3rd sentence: order ranking or matching of displaying advisers can be set by putting a priority on, the number of times [thus experience] that the user received an advice in the past, related to the extracted reference image further explained by Sugaya as of extracted attributes as previously at Fig.6 step S303 analogize composition parts, [comprising right eye, left eye, nose, mouth, per ¶ [0060] 4th sentence], -> S304: Display Analogy Result -> S305: Display Makeup Reference Image -> S306 etc. and similarly explained at Fig.9 step S403: analogize composition parts, [comprising the right eye, a left eye, a nose, a mouth, and the entire face as per ¶ [0060] 4th sentence] -> S404: Display Analogy Result -> S405: Display Makeup Reference Image -> S406 etc.)

- Nevertheless -
	* Sugaya falls short to explicitly recite: “…attributes comprise at least one of: spots, wrinkles, dark circular areas, and an aged skin appearance…” as claimed.

- However -
Arshad in analogous recommendation of health providers at Fig.29 upon their type or expertise relating to customer attributes (neck lump) at Fig.28B below suggests: 
	- “…attributes comprise at least one of: spots, wrinkles, dark circular areas, and an aged skin appearance…” as required by the “wherein the matching operation performed between the user and at least one of the beauty advisors is performed based on the extracted attributes of the user and the profile information of the beauty advisors specifying an experience level of each beauty advisor relating to the extracted attributes, wherein the extracted attributes comprise at least one of: spots, wrinkles, dark circular areas, and an aged skin appearance exhibited by the facial region of the user” 
	(Arshad noting recommendation of health providers at Fig.29 (below) upon their type or expertise relating to customer attributes (neck lump) at Fig.28B (below) identified at ¶ [0126] 1st sentence: by image analysis on the image information using any suitable method to detect any abnormalities such as a skin rash or discoloration, bilge, swelling. Similarly Arshad ¶ [0274] 1st sentence. Also ¶ [0140] last 2 sentences noting Arshad is also capable of facial recognition from facial image formation)

    PNG
    media_image1.png
    1028
    732
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    871
    725
    media_image2.png
    Greyscale

Arshad    Fig.28B (shown left)    ->    Fig. 29 (shown right) in support of rejection arguments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 7 recites: “The method of claim 1, further comprising: obtaining at least one digital image of a facial region of a user of the client device; and extracting attributes for predetermined facial features, wherein the matching operation performed between the user and at least one of the beauty advisors is based on the extracted attributes”,
	-> rendering said claim vague and indefinite because it is unclear if 
* “at least one digital image of a facial region of a user of the client device” subsequently recited in said dependent claim relates back to 
* “at least one digital image of a facial region of a user” as now amended and antecedently recited in parent independent Claim 1. Also it is unclear if 
*“attributes” in “extracting attributes” subsequently recited in said claim relates back to 
*“attributes” as in “extracting target attributes” as now amended and antecedently recited in parent independent Claim 1. 
Claim 7 is recommended by Examiner, as an example only, to be canceled. 
Claim 8, 9 are dependent and rejected based on rejected parent dependent Claim 7. 

Claim 12 similarly recites: “obtaining at least one digital image of a facial region of a user of the client device” rendering said claim vague & indefinite because it is unclear if
* “at least one digital image of a facial region of a user of the client device” subsequently recited in said dependent claim relates back to 
* “at least one digital image of a facial region of a user” as now amended and antecedently recited in parent independent Claim 1
Claim 12 is recommended by Examiner, as an example only, to cancel such limitation. 
Clarification and/or correction is/are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or TO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	

	
	Claims 1, 2, 5, 6, 9, 10 of copending Application No. 16105008 in view of 	
	* Terzian et a, US 20170046634 A1 hereinafter Terzian and in further view of
	* Arshad et al US 20170011200 A1 hereinafter Arshad. 

	Although the claims at issue are not identical, they are not patentably distinct from each other because, Claims 1,2,5,6,9,10 of copending Application No.16105008 recites, for the most part, substantially similar limitations as independent Claims 1,15,20 of the pending application, with some minor variations in nomenclature such as “contextual data” in independent Claims 1, 15, 20 of current application, and “target attributes” in independent Claims 1, 5, 9 of copending Application No.16105008. Furthermore,
	Claims 1,2,5,6,9,10 of copending Application No.16105008 do not recite:  “account” as required by “determining a grouping of beauty advisors currently logged into an account hosted by a makeup applicator service” (emphasis on untaught term), nor does it recite that “profile information of the beauty advisors specif[ies]  an experience level of each beauty advisor relating to the extracted attributes”.
    * Terzian however in analogous art of on-demand beauty services teaches or suggests:
	- “determining a grouping of beauty advisors currently logged into an account hosted by a makeup applicator service”	(Terzian Figs.1-3 account hosted by SalonPick - Where the salon industry connects. Fig.3 element 31: I’m a Salon Industry Professional  
and mid-¶ [0057]: Fig. 3 illustrates an account setup page 30 that permit a user to select either a beauty industry professional button 31. Terzian Figs.4,13 noting registered stylist Amy Smith. Terzian Fig.17 noting other register stylists. Terzian ¶ [0047] beauty service provider is selected from a cosmetologist, a hair stylist, a hair salon, markup artist etc.).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to explain, clarify or at most logically and complementarily modify “method” / “system” / “medium” of Claims 1,2,5,6,9,10 in copending Application 16105008 to explicitly recite “account” as required by “determining a grouping of beauty advisors currently logged into an account hosted by a makeup applicator service” in view of Terzian in order to provide effective on-demand geolocation beauty services that connect 
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar on-demand beauty services field of endeavor. In such combination each element merely would have performed the same registering, recordkeeping and communication function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Claims 1,2,5,6,9,10 in copending Application No.16105008 in view of Terzian, the results of the combination were predictable (MPEP 2143 A).
- Furthermore -
	Arshad in analogous art of scheduling consultations further teaches or suggests: 
	- “an experience level of each beauty advisor relating to the extracted attributes”.
(Arshad noting recommendation of health providers at Fig.29 upon their type or expertise relating to the customer attributes (i.e. neck lump) at Fig.28B below suggests:  matching based on with Arshad reciting at ¶ [0126] 1st sentence: image analysis on the image information using any suitable method to detect any abnormalities such as a skin rash or discoloration, bilge, swelling. Similarly Arshad ¶ [0274] 1st sentence. Also ¶ [0140] last 2 sentences noting Arshad is also capable of facial recognition from facial image formation)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify “method” / “system” / “medium” of Claims 1,2,5,6,9,10 in copending Application 16105008 in light of Terzian to further include Arshad’s teaching above in order to expand the telehealth to a beauty areas under competitive market forces showing a 14% growth in telehealth from $14 billion in 2014 to $35 billion by 2020 (Arshad ¶ [0007] & MPEP 2143 F). The predictability of such modification is corroborated by Arshad finding that highly-stressed urban professionals Arshad would also employ the facial recognition to mitigate situations when a source of information may be hacked by proactively removing this source from querying to enhance reliability and security (Arshad ¶ [0170] & MPEP 2143 C, D, and/or G). In addition Arshad ¶ [0008] 3rd sentence aims at mitigating the difficulty of logging in, mistaken identity, delays, identity theft, service interruptions, and general user inconvenience. For example as stated by Arshad at ¶ [0177] 4th sentence: the GUI may further include available information fields and sources of information so the operator can quickly and conveniently confirm information.
 Further still, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor scheduling care. In the combination each element merely would have performed the same analysis, targeting and matching functions as it did separately, based on morphological conditions no matter if they tend to refer to beauty as per the combination of Claims 1,2,5,6,9,10 in copending Application 16105008 with Terzian above or tend to refer more to health as per Arshad. Given the modern industry interchangeability between the health [skin swelling, rashes etc.] and beauty [i.e. skin swelling, rashes, or other conditions necessitating plastic surgery etc.] consideration, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Claims 1,2,5,6,9,10 in copending Application 16105008 with Terzian in further view of Arshad, the results of the combination would have fitted together as pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A). Specifically Arshad ¶ [0008] 2nd sentence aims at extending the telehealth beyond certain types of medical fields, rending the above combination not only desirable but also predictable. Arshad justifies such predictability by recognizing at ¶ [0346] that any arrangement of components [Claims 1,2,5,6,9,10 in copending Application 16105008 with Terzian in further view of Arshad] would effectively achieve the same desired functionality. Specifically any two components herein combined to achieve a particular functionality may be seen as "associated with" each other such that the desired functionality is achieved, irrespective of architectures or intermediary components. Likewise, any two components so associated can also be viewed as being "operably connected," or "operably coupled," to each other to achieve the desired functionality. This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9, 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
sets forth or describes an abstract idea except where strikethrough: “…makeup consultation (Claim 1) comprising: /…(Claim 15) to at least /... (Claim 20) at least:” 
	- “obtaining a makeup consultation request  
	- “obtaining and processing user contextual data” 
	- “determining a grouping of beauty advisors ”	
	- “accessing profile info associated with each of the grouping of beauty advisors” 
	- “obtain at least one ”; 
	- “analyzing the facial region of the user and extracting target attributes for predetermined skin care features of the facial region of the user”;
	- “match user with at least one of the beauty advisors based on processed user contextual data and the profile information of each of the grouping of beauty advisors
wherein the matching operation performed between the user and at least one of the beauty advisors is performed based on the extracted attributes of the user and the profile information of the beauty advisors specifying an experience level of each beauty advisor relating to the extracted attributes, wherein the extracted attributes comprise at least one of: spots, wrinkles, dark circular areas, and an aged skin appearance exhibited by the facial region of the user”
	- “display the at least one matching beauty advisor ” 
           - “obtaining a selection of one of the at least one matching beauty advisors” 
	- “establishing a consultation session between the client ” 

       - “wherein user contextual data comprises at least one of: historical data associated with user relating to cosmetic products previously applied by the user; and historical data associated with user relating to beauty advisors previously utilized by user”
                                   (dependent Claims 2, 16, 21)
	- “wherein obtaining and processing user contextual data comprises  
                                    (dependent Claims 3, 17, 22)
	-  “wherein the information relating to the event comprises at least one of: textual information describing the event; a date & time of the event; and a location of the event” 
                                    (dependent Claims 4,18, 23)
	- “further comprising obtaining weather information relating to event based on the information relating to the event”              (dependent Claims 5, 19)
	   “wherein obtaining and processing user contextual data comprises”: 
	- “obtain permission from user to access social 
	- “and accessing the social 
                       (dependent Claim 6)
	- “obtain at least one  
	- “extract attributes for predetermined facial features, wherein matching operation performed between user& at least one of beauty advisors is based on extracted attributes” 
                        (dependent Claim 7)
	- “wherein the attributes comprise face shape and eye size”
                        (dependent Claim 8)
 	- “wherein establishing a consultation session between the user and the selected one of the at least one matching beauty advisor comprises transmitting the at least one   
                         (dependent Claim 9)
obtain at least one ;
	- “determine one or more types of cosmetics currently applied to facial region of the user, wherein the matching operation performed between the user and at least one of beauty advisors is performed based on the one or more determined types of cosmetics”
                           (dependent Claim 12)
	-  “display product information relating to at least one cosmetic product selected by the user during the consultation session”  (dependent Claim 13)
	- “wherein product information comprises at least one of: cosmetic product image textual info relating to cosmetic product; cosmetic product purchasing info ”                                                   
                             (dependent Claim 14)
	Examiner tests the above limitations per MPEP 2106.04(a)(2) II and discovers that the character as a whole of the claims is still broad enough to recite, describe or set forth the abstract grouping of “Certain Methods of Organizing Human Activities” including:	
        = commercial interactions such as sale activities (here “obtain makeup consultation request” at independent Claims 1,15,20; “display product info relating to cosmetic product selected by t user during the consultation session” at dependent Claim 13; “product info comprises cosmetic product purchasing info” at dependent Claim 14);
        = commercial interactions in form of business relations (here “determine grouping of beauty advisors” at independent Claims 1,15,20; “match user with at least one of beauty advisors based on processed user contextual data and profile info of each of grouping of beauty advisors”, “establish consultation session between client & advisor of selected one of at least one matching beauty advisor” independent Claims 1, 15, 20);	        
        = commercial interactions such as behaviors (here “obtain & process user contextual data”; “access profile info associated with each of grouping of beauty advisors” at independent Claims 1, 15, 20; “wherein user contextual data comprises at least one of: historical data associated with user relating to cosmetic products previously applied by the user; and historical data associated with user relating to beauty advisors previously utilized by user” at dependent Claims 2, 16, 21; “wherein obtaining and processing user contextual data comprises…prompts … to enter user contextual data, the user contextual data comprising at least one of: information relating to an event that the user will be attending; and profile data relating to the user” at dependent Claims 3, 17, 22)
	= commercial interactions such as marketing (here “wherein info relating to event comprises at least one of: textual information describing the event; a date & time of event; and location of event” - dependent Claims 4,18, 23; “wherein matching operation performed between user & beauty advisors is performed based on extracted attributes” - independent Claims 1, 15, 20; “determine one or more types of cosmetics currently applied to facial region of user, wherein matching operation performed between the user and at least one of beauty advisors is performed based on the one or more determined types of cosmetics” at dependent Claim 12; “wherein attributes comprise: spots, wrinkles, dark circular areas, aged skin appearance exhibited by facial region of the user” at independent Claims 1, 15, 20; “display product information relating to at least one cosmetic product selected by the user during the consultation session” dependent Claim 13; “wherein the product information comprises at least one of: cosmetic product image; textual information relating to a cosmetic product; cosmetic product purchasing information” at dependent Claim 14);
	= managing social activities (here “wherein info relating to event comprises at least one of: textual information describing the event; a date & time of the event; and a location of the event” at dependent Claims 4,18, 23; and “obtain weather info relating to the event based on the info relating to the event” at dependent Claims 5, 19)
	= commercial interactions such as agreements on social activities (here “obtain permission from user to access social…data associated with user”; “access social…data and obtain: info relating to event that user will be attending & profile data” at Claim 6)
	 = managing such relationships or interactions by following rules/ instructions
(here “obtain at least one…image of facial region of user from client…”, “extract attributes for predetermined facial features, wherein matching operation performed between user& at least one of beauty advisors is based on extracted attributes” at dependent Claim 7; “wherein the attributes comprise face shape and eye size” at dependent Claim 8);
	= managing said interactions & business relationships (here “establish consultation session between the client … and advisor … of selected one of the at least one matching beauty advisor” at independent Claims 1, 15, 20;  “wherein establishing a consultation session between user and selected one of at least one matching beauty advisor comprises transmitting at least one…image of facial region of user and user contextual data to selected one of the at least one matching beauty advisor” at dependent Claim 9)
         Examiner also notes that some limitations could be performed by an ordinary, street, sketch or portrait artist using pen and paper or any other physical aids for enhancing observation, evaluation, judgement and opinion. MPEP 2106.04(a)(2) III.  For example, nothing would prevent a skilled artisan to use pen and paper or any other physical aid to “obtain at least one… image of facial region of user from client…” and “extract attributes for predetermined facial features, wherein matching operation performed between user& at least one of beauty advisors is based on extracted attributes” / “extract attributes for predetermined skin care features, wherein matching operation performed between user & beauty advisors is performed based on extracted attributes”  as recited at dependent Claim 7 and independent Claims 1,15,20, “wherein the attributes comprise face shape and eye size” at dependent Claim 8, “wherein the attributes comprise: spots, wrinkles, dark circular areas, and an aged skin appearance exhibited by the facial region of the user” at independent Claims 1, 15, 20 .
        Thus per Step 2A prong one the claims recite, describe or set forth the abstract idea.

--------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
           Here, per MPEP 2106.05(f) the additional elements represent mere use or invocation of computer components as a tool (here “…makeup consultation device utilized by makeup professional” at independent Claim 1 / similar “memory storing instructions; processor coupled to memory & configured by instructions” at independent Claim 15) / and similarly “instructions implemented by computing device having processor, wherein instructions, when executed by processor, cause the computing device to” at independent Claim 20) to apply (here by words such as “executed by the processor, cause computing device to at least” at independent Claim 20, “configured by the instructions to at least” at  independent Claim 15, “comprising” at independent Claim 1) an abstract  business method (here “makeup consultation”). Also per MPEP 2106.05(f), use of computer in its ordinary capacity for economic or other tasks to receive, store, transmit data also represent forms of applying an abstract idea. Here obtaining & transmission are reflected by additional elements of “client & advisor devices” capable to “obtain makeup consultation request & establish consultation session” at independent Claims 1, 15, 20; and “obtain at least one digital image of facial region of user” in dependent Claims 1, 15, 20 and dependent Claim 7, 12. Also, per MPEP 2106.05(f), the capabilities of the additional elements to “access profile info associated with each of beauty advisors”, “display beauty advisor in user interface” independent Claims 1,15,20, “wherein obtain & process user contextual data comprises display prompts in user interface to enter user contextual data, the user contextual data comprising at least one of: info relating to an event that the user will be attending; and profile data relating to user” at dependent Claims 3, 17, 22, “obtain permission from user to access social media data associated with user” & “access social media data and obtain: info relating to event that user will be attending & profile data relating to user”-dependent Claim 6; “extract attributes for predetermined” “facial features” / skin care features” at dependent Claims 7, and independent Claims 1, 15, 20; “wherein the attributes comprise: spots, wrinkles, dark circular areas, and an aged skin appearance exhibited by the facial region of the user” at independent Claims 1m, 15, 20) can also be viewed as merely accessing user-specific information through a mobile interface4 [here “obtain” “digital image of a facial region of a user of the client device”] and requiring the use of software to tailor information and provide it to the user on a generic computer5 [akin here to “analyzing the facial region of the user and extracting target attributes for predetermined skin care features of the facial region of the user” at independnet Claims 1, 10, 15], as yet other examples of applying abstract idea in light of Intellectual Ventures. Also, per MPEP 2106.05(f), use of additional elements to compress and transmit images, extract classification info from received data, and store digital images6 based on extracted info also represent applying the abstract idea. The capabilities of the above additional elements are recited here to: “obtain digital image of facial region of user from client device, extract attributes for predetermined facial features, wherein matching operation performed between user& at least one of beauty advisors is based on extracted attributes” at Claim 7; similarly “obtain at least one digital image of facial region of user from client device” & “extract attributes for predetermined skin care features, wherein matching operation performed between user & beauty advisors is performed based on extracted attributes” at independent Claims 1, 15, 20; and “wherein establishing a consultation session between user and selected matching beauty advisor comprises transmitting at least one digital image of facial region of user and user contextual data to selected one of at least one matching beauty advisor” at Claim 9). Even an instance of assigning hair designs (here “beauty” “makeup”, “consultation”) using a tool (here graphic, consultation tool) falls within apply it rationale in light of “In re Brown”. Thus, per MPEP 2106.05(f), Examiner finds that the individual or combination of additional, computer-based elements to perform computer instructions that merely apply the abstract idea, thus not integrating the recited abstract idea into a practical application. 
	
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the combination of the additional, computer-based elements [as initially strikethrough above] can also be viewed as merely linking the abstract idea to a particular field of use or technological environment. MPEP 2106.05(h). One example is limiting the abstract “determining a grouping of beauty advisors” to online environment expressed as “currently logged into account hosted by makeup applicator service” as opposed to “currently” available “beauty advisors”. Another example is limiting the abstract “consultation session between client…and advisor…” to use of their respective “devices” at independent Claims 1, 15, 20, as well as limiting the “access social…data” to online environment of “social media data” at dependent Claim 6, and similarly limiting the “obtaining” and “transmitting” of an “image” to a “digital image” at independent Claims 1, 15, 20 and dependent Claims 7, 12, and finally limiting the abstract involvement of the “cosmetic product” & “retailer” to an online environment recited here as “Uniform Resource Locator of online retailer for product web page selling a cosmetic product” at dependent Claim 14. Based on MPEP 2106.05(h), Examiner finds that individual or combination of additional, computer-based elements as initially strikethrough above, merely link the above identified abstract idea to field of use or technological environment, not integrating the abstract idea into a practical application.  

	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05 f, h, as options for evidence. Assuming arguendo that further additional evidence would still be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would point MPEP 2106.05(d) I. 2 showing the additional, elements are disclosed at a high level of generality:
	* Original Spec ¶ [0024] “The processing device 202 may include any custom made or commercially available processor, a central processing unit (CPU) or an auxiliary processor among several processors associated with the makeup consultation device 102, a semiconductor based microprocessor (in the form of a microchip), a macroprocessor, one or more application specific integrated circuits (ASICs), a plurality of suitably configured digital logic gates, and other well known electrical configurations comprising discrete elements both individually and in various combinations to coordinate the overall operation of the computing system”. 
	* Original Spec ¶ [0025]: “The memory 214 may include any one of a combination of volatile memory elements (e.g., random-access memory (RAM, such as DRAM, and SRAM, etc.)) and nonvolatile memory elements (e.g., ROM, hard drive, tape, CDROM, etc.). The memory 214 typically comprises a native operating system 216, one or more native applications, emulation systems, or emulated applications for any of a variety of operating systems and/or emulated hardware platforms, emulated operating systems, etc. For example, the applications may include application specific software which may comprise some or all the components of the makeup consultation device 102 depicted9 MQR Ref.: 251639-1170Client Ref.: PPF-023USin FIG. 1. In accordance with such embodiments, the components are stored in memory 214 and executed by the processing device 202, thereby causing the processing device 202 to perform the operations/functions for implementing the features disclosed herein. One of ordinary skill in the art will appreciate that the memory 214 can, and typically will, comprise other components which have been omitted for purposes of brevity. For some 
embodiments, the components in the makeup consultation device 102 may be implemented by hardware and/or software”.
         * Original Spec [0026] “Input/output interfaces 204 provide any number of interfaces for the input and output of data. For example, where the makeup consultation device 102 comprises a personal computer, these components may interface with one or more user input/output interfaces 204, which may comprise a keyboard or a mouse, as shown in FIG. 2. The display 208 may comprise a computer monitor, a plasma screen for a PC, a liquid crystal display (LCD) on a hand held device, a touchscreen, or other display device”
	* Original Spec ¶ [0027] “In the context of this disclosure, a non-transitory computer-readable medium stores programs for use by or in connection with an instruction execution system, apparatus, or device. More specific examples of a computer-readable medium may include by way of example and without limitation: a portable computer diskette, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM, EEPROM, or Flash memory), and a portable compact disc read- only memory (CDROM) (optical)” etc. 
	* Original Spec ¶ [0028] last sentence: “the makeup consultation server device 102 obtains the target attributes by capturing a video of a facial region of the user, extracting a digital image of the facial region from the video and then extracting target attributes from the digital image of the facial region”.
	* Original Spec ¶ [0039]: “The makeup consultation device 102 may then extract user contextual data from the user's personal data 128”. 
	Alternatively Examiner would also point to MPEP 2106.05(d) II. listing the following computer implemented functions as  well-understood, routine and conventional:
	* receive or transmit data over network including by intermediary computer to forward info (here between additional elements of “client” & “advisor” “device(s)” at claims 1,7,10,12,15,20 to “obtain makeup consultation request from client device”, “establish consultation session between client & advisor devices of selected at least one matching beauty advisor” at independent Claims 1, 15, 20; “obtain digital image of facial region of user from client device” at dependent Claim 7, independent Claims 1, 15, 20);
	* recording a customer’s order (here “obtain makeup consultation request from a client device”, “obtain and process user contextual data”, “obtain selection of one of at least one matching beauty advisors” at independent Claims 1, 15, 20; “wherein obtaining and processing user contextual data comprises displaying a plurality of prompts in a user interface to enter user contextual data, the user contextual data comprising at least one of: information relating to an event that the user will be attending; and profile data relating to the user” at dependent Claims 3, 17, 22; “wherein the product info comprises at least one of: cosmetic product image; textual information relating to cosmetic product; cosmetic product purchasing information and Uniform Resource Locator (URL) of online retailer for product web page selling a cosmetic product” at dependent Claim 14);
	* arranging a hierarchy of groups, sorting information (here “determine grouping of beauty advisors currently logged into account hosted by makeup applicator service” &   
“accessing profile info associated with each of the grouping of beauty advisors”, “match user with at least one of the beauty advisors based on processed user contextual data and profile information of each of grouping of beauty advisors” at Claims 1,15,20);
	* electronic recordkeeping (here “wherein user contextual data comprises at least one of: historical data associated with user relating to cosmetic products previously applied by the user; and historical data associated with user relating to beauty advisors previously utilized by user” at dependent Claims 2,16,21; “wherein obtaining & processing user contextual data comprises displaying a plurality of prompts in a user interface to enter user contextual data comprising at least one of: information relating to an event that the user will be attending; and profile data relating to the user” at dependent Claims 3, 17, 22; “wherein the information relating to the event comprises at least one of: textual information describing the event; a date & time of the event; and a location of the event” at dependent Claims 4,18, 23; “obtaining weather information relating to the event based on the information relating to the event” at dependent Claims 5, 19; “wherein the attributes comprise: spots, wrinkles, dark circular areas, and an aged skin appearance exhibited by the facial region of the user” at independent Claims 1, 15, 20)
	* electronically scanning or extracting data (here “obtain at least one digital image of facial region of user from client device”, “extract attributes for predetermined facial features, wherein matching operation performed between user& at least one of beauty advisors is based on extracted attributes” at dependent Claim 7; “obtain at least one digital image of facial region of user from client device” & “extract attributes for predetermined skin care features, wherein matching operation performed between user & beauty advisors is performed based on extracted attributes”  at independent Claims 1, 15, 20).
     Examiner follows MPEP 2106.05 I.2. to more granularly investigate the conventionality of: “obtain at least one digital image of facial region of user from client device”, “extract attributes for predetermined facial features” at dependent Claims 7 and independent Claims 1,15,20 as demonstrated by preponderance found in the following publications:
	
	* US 20170258385 A1 ¶ [0023] “The facial recognition device 110 can include any type of facial recognition device already known in art that can analyze a patient's facial 
features from a digital image or from a video frame, such as from a video source (not shown), and compare the patient's facial features to those stored on a facial recognition database, such as by comparing the whole facial image or cropping the image and comparing specific portions extracted from the facial image”.
	* US 20170249714 A1 ¶ [0045] last sentence: “One known video recognition technology extracts a collection of features from each frame of video information and compares those features with one or more feature signatures associated with known objects (e.g., known faces, gaits, etc.). The video recognition technology can use machine-learned models to perform these tasks”.
	* US 20200074156 A1 ¶ [0087] last sentence: “For example, as is known in the art, the face detection algorithm may perform feature extraction from a frame of the video portion and apply one or more of the machine learning models (MLMs) 138 for decision-making with respect to the extracted features to correlate the extracted features with the shape and contours of the human face”.
	* US 20130308829 A1 ¶ [0003]: “With regard to the aforementioned still image extraction apparatus, there is a known technique in which an evaluation value is set to each of a plurality of frames of a moving image or the like depending on a face direction 
and a facial expression, and then a frame having a high evaluation value is extracted”.
	* US 20080175509 A1 ¶ [0005] “Known facial recognition algorithms work on still images, so facial recognition applications generally extract a single frame of the video with a suitable view of the face”.
	* US 9288387 B1 at column 6 lines 15-19: “Facial recognition, as well known in the art, can be any software and/or hardware to identify or verify a person from a digital image or video frame, such as by comparing a number of features extracted from the image against a database of other features”  
         
         In conclusion, Claims 1-9, 12-23 although directed to statutory categories (“method” or process, “system” or machine, “non-transitory computer-readable storage medium” or computer product) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims 1-9, 12-23 are not patent eligible. 
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 12-18, 20-23  are rejected under 35 U.S.C. 103 as being unpatentable over:	* Sugaya; Shunji US 20170187988 A1 hereinafter Sugaya, in view of 
	* Terzian et al, US 20170046634 A1 hereinafter Terzian.
	* Arshad et al US 20170011200 A1 hereinafter Arshad. As per,
Claims 1, 15, 20 
Sugaya teaches: “A method implemented in a makeup consultation device utilized by a makeup professional, comprising: / A system, comprising: a memory storing instructions; a processor coupled to the memory and configured by the instructions to at least: / A non-transitory computer-readable storage medium storing instructions to be implemented by a computing device having a processor, wherein the instructions, when executed by the processor, cause the computing device to at least:” (Sugaya Figs.2,5,7, 8 and ¶ [0124])
	- “obtaining a makeup consultation request from a client device” 
      	(Sugaya Fig.10 & ¶ [0101]: First, user terminal 100 requests adviser info from server 300 to receive advice from adviser at S501. 
	Sugaya ¶ [0102] server 300 checks status of advisers registered in adviser info data base 332 by using adviser's check module 311 in response to request S502.Then
	 Sugaya ¶ [0109] server 300 receives this advice request & transmits user request to adviser terminal 200 of adviser by using user request transmitting module 313 (S509). The request data from a user includes a real-time advice request through screen sharing and info on makeup reference image selected this time); 
	- “obtaining and processing user contextual data” (Sugaya ¶ [0106] last sentence: receiving and adding contextual data such as the number of times that user of user terminal 100 received an advice from each adviser in the past);
determining a grouping of beauty advisors currently logged into an ”	
              (Sugaya ¶ [0102]: server 300 checks status of advisers registered in adviser data base. For example at Sugaya Fig.17 & ¶ [0103] 2nd sentence, ¶ [0108] 1st-2nd sentences advisers A,B,C are determined as logged-in in a chat service of the application software. At Sugaya Fig.17 name, profile, face photo, online status of adviser etc. are displayed); 
	- “accessing profile information associated with each of the grouping of beauty advisors” (Sugaya ¶ [0106] 1st-2nd sentences: adviser information transmitting module 312 generates adviser information based on data in adviser information data base 332 and transmits the generated adviser information to the user terminal 100 (S506). The adviser information includes the profile of the adviser such as profile 1702 of adviser A, profile 1703 of adviser B, profile 1704 of adviser Cat Fig.17 & ¶ [0108] 2nd, 5th sentences); 
          - “obtaining at least one digital image of a facial region of a user of the client device”; 
	   (Sugaya ¶ [0074] 2nd sentence Fig.6 step S302: Take image. Similarly see  
	    Sugaya ¶ [0098] 2nd sentence and Fig.9 step S402: Take image) “and” 
	- “analyzing the facial region of the user and extracting target attributes for predetermined skin care features of the facial region of the user”;
              (Sugaya Fig.6 step S303 analogize composition parts, [comprising right eye, left eye, nose, mouth, per ¶ [0060] 4th sentence -> S304: Display Analogy Result -> S305: Display Makeup Reference Image -> S306: Select Makeup reference Image -> S307: Apply Makeup to Taken Image -> S308: Offer advice i.e. ¶ [0080] 2nd sentence and Fig.16, 1602: “The eye shadow A is recommended for the dotted line region. Let’s try it”.
	     Sugaya Fig.9 step S403: analogize composition parts, [comprising the right eye, a left eye, a nose, a mouth, and the entire face as per ¶ [0060] 4th sentence] -> S404: Display Analogy Result -> S405: Display Makeup Reference Image -> S406: Select Makeup reference Image -> S407: Apply Makeup to Taken Image -> S408: Adviser’s advice such as at ¶ [0080] 2nd sentence and Fig.16 message 1602: “The eye shadow A is recommended for the dotted line region. Let’s try it”)
	- “matching the user with at least one of the beauty advisors based on the processed user contextual data and the profile information of each of the grouping of beauty advisors, wherein the matching operation performed between the user and at least one of the beauty advisors is performed based on the extracted attributes of the user and the profile information of the beauty advisors specifying an experience level of each beauty advisor relating to the extracted attributes” 
	(Sugaya ¶ [0108] 3rd sentence: order ranking or matching of displaying advisers can be set by putting a priority on, the number of times [or experience] that the user received an advice in the past, related to the extracted reference image of extracted attributes as previously explained at ¶ [0060] 4th sentence), 
	“wherein the extracted attributes comprise at least one of:  appearance exhibited by the facial region of the user” 	(Sugaya ¶ [0060]:  analogy module 141 analogizes the composition parts from the taken image of the object (step S103) compose the face, such as right eye, left eye, nose, mouth. The types and number of the composition parts may be appropriately set depending on systems. For example, eyes may be separated from eyebrows);
	- “displaying the at least one matching beauty advisor in a user interface” 
      (Sugaya Figs.17-18 below and ¶ [0108] 3rd sentence: the order of displaying advisers A,B,C can be set by the system by putting a priority on the popularity ranking of advisers, the number of times that the user received an advice in the past, the adviser in online status, the adviser who worked on the makeup reference image selected this time,  etc.); 
         	- “obtaining a selection of one of the at least one matching beauty advisors” 
      (Sugaya ¶ [0108] last 2 sentences: the user selects a makeup adviser in reference to profile1702 of adviser A, profile1703 of adviser B, profile1704 of adviser C and transmits an advice request to server 300 (S508). In this example, user selects adviser A); “and”
	- “establishing a consultation session between the client device and an advisor device of the selected one of the at least one matching beauty advisor” (Sugaya Fig.10 & ¶ [0109] 1st sentence: server 300 receives this advice request & transmits user request to adviser terminal 200 of adviser A using user request transmitting module 313 (S509).
	Sugaya ¶ [0111] If responding to user request, adviser terminal 200 establishes communication with user terminal 100 and performs screen sharing (S511). The method of establishing the communication may be used for communication in a typical public or private line network or for direct peer to peer communication.

  
    PNG
    media_image3.png
    1213
    821
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1339
    799
    media_image4.png
    Greyscale

     Sugaya Annotated Fig.17 from Original Fig.17 (shown left) and Fig.18 (shown right) in support of rejection arguments 
Sugaya ¶ [0102]: server 300 checks status of advisers registered in adviser data base. For example at Sugaya Fig.17 & ¶ [0103] 2nd sentence, ¶ [0108] 1st-2nd sentences advisers A,B,C are determined as logged-in in chat service application software. At Sugaya Fig.17 name, profile, face photo, online status of adviser etc. are displayed. Thus

Sugaya suggests but does not explicitly recite “beauty advisors” “account” as claimed.

Terzian in analogous art of providing on-demand beauty services teaches or suggests:
	- “determining a grouping of beauty advisors currently logged into an account hosted by a makeup applicator service”	(Terzian Figs.1-3 account hosted by SalonPick - Where the salon industry connects. Fig.3 element 31: I’m a Salon Industry Professional  
and mid-¶ [0057]: Fig.3 illustrates an account setup page 30 that permit a user to select a beauty industry professional button 31. Terzian Figs.4,13 noting registered stylist Amy Smith. Terzian Fig.17 noting other register stylists. see Terzian ¶ [0047] beauty service provider is selected from a cosmetologist, a hair stylist, a hair salon, markup artist etc.).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to explain, clarify or at most logically and complementarily modify Sugaya “method/system/ “medium” to explicitly recite “account” required by “determining a grouping of beauty advisors currently logged into an account hosted by a makeup applicator service” in view of Terzian in order to provide effective on-demand geolocation beauty services that connect consumers to stylist through use of portable computing devices (Terzian ¶ [0007] - ¶ [0008] & MPEP 2143 G). Terzian would also advantageously allow users to be provided with graphical user interface screens that allow for easy searching of available beauty service providers or client members seeking services (Terzian ¶ [0062] first and last sentences and MPEP 2143 G). Additionally, Terzian would provide a social media platform that would generate revenue through subscription access fees, on-line advertising, or a percentage of sales generated through the system, or a transaction fee (Terzian ¶ [0068] last two sentences & MPEP 2143 G and/or F). Further, the claimed invention can also be viewed as mere combination of old elements in similar on-demand beauty services field of endeavor. In such combination each element would have merely performed same registering, recordkeeping and communication function as it did separately, and one of ordinary skill in the art would have recognized that, given the Sugaya in view of Terzian, the results of the combination were predictable (MPEP 2143 A).  
- Further still-
Sugaya goes as far as depicting product eye shadow at Fig. 16 message 1602. Yet, Sugaya / Terzian combination falls short to explicitly recite: “…attributes comprise at least one of: spots, wrinkles, dark circular areas, and an aged skin appearance…” 
Arshad in analogous recommendation of health providers at Fig.29 upon their type or expertise relating to the customer attributes (i.e. neck lump) at Fig.28B below suggests: 
- “…attributes comprise at least one of: spots, wrinkles, dark circular areas, and an aged skin appearance…” required by “wherein the matching operation performed between the user and at least one of the beauty advisors is performed based on the extracted attributes of the user and the profile information of the beauty advisors specifying an experience level of each beauty advisor relating to the extracted attributes, wherein the extracted attributes comprise at least one of: spots, wrinkles, dark circular areas, and an aged skin appearance exhibited by the facial region of the user” (Arshad recommending health providers at Fig.29 upon their type or expertise relating to customer attributes (neck lump) at Fig.28B identified at ¶ [0126] 1st sentence: by image analysis on the image information using any method to detect any abnormalities such as a skin rash or discoloration, bilge, swelling. Similarly ¶ [0274] 1st sentence. Also ¶ [0140] last 2 sentences noting Arshad is also capable of facial recognition from facial image formation)

    PNG
    media_image5.png
    950
    652
    media_image5.png
    Greyscale
 
    PNG
    media_image2.png
    871
    725
    media_image2.png
    Greyscale

Arshad    Fig.28B (shown left)    ->    Fig. 29 (shown right) in support of rejection arguments
Sugaya / Terzian “method/system/ “medium” to further include Arshad’s teaching above in order to expand the telehealth to a beauty areas under competitive market forces showing a 14% growth in telehealth from $14 billion in 2014 to $35 billion by 2020 (Arshad ¶ [0007] & MPEP 2143 F). The predictability of such modification is corroborated by Arshad finding that highly-stressed urban professionals [as disclosed by Sugaya / Terzian] often skip necessary care due to workplace time restraints. Arshad would also employ the facial recognition to mitigate situations when a source of information may be hacked by proactively removing this source from querying to enhance reliability and security (Arshad ¶ [0170] & MPEP 2143 C, D, and/or G). In addition Arshad ¶ [0008] 3rd sentence aims at mitigating the difficulty of logging in, mistaken identity, delays, identity theft, service interruptions, and general user inconvenience. For example as stated by Arshad at ¶ [0177] 4ths sentence: the GUI may further include available information fields and sources of information so the operator can quickly and conveniently confirm information.
 Further still, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor scheduling care. In the combination each element merely would have performed the same analysis, targeting and matching functions as it did separately, based on morphological conditions no matter if they tend to refer to beauty as per Sugaya / Terzian, or tend to refer to health as per Arshad. Given the modern industry interchangeability between the health [skin swelling, rashes etc.] and beauty [i.e. skin swelling, rashes, or other conditions necessitating plastic surgery etc.] consideration, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sugaya / Terzian in further view of Arshad, the results of the combination would have fitted together as pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A). Specifically Arshad ¶ [0008] 2nd sentence aims at extending the telehealth beyond certain types of medical fields, rending the above combination not only desirable but also predictable. Arshad justifies such predictability by recognizing at ¶ [0346] that any arrangement of components [here Sugaya / Terzian in view of Arshad] would effectively achieve the same desired functionality. Specifically any two components herein combined to achieve a 

Claims 2, 16, 21 
Sugaya / Terzian / Arshad teaches all the limitations in claims 1, 15, 20 above. Further 
Sugaya teaches: “wherein the user contextual data comprises at least one of: historical data associated with the user relating to cosmetic products previously applied by the user; and historical data associated with the user relating to beauty advisors previously utilized by the user” (Sugaya ¶ [0106] last sentence the number of times that the user of the user terminal 100 received an advice from each adviser in the past may be added to the adviser information by looking up the user information data base 331, etc.).  

Claims 3, 17, 22
Sugaya / Terzian / Arshad teaches all the limitations in claims 1, 15, 20 above. 
Sugaya further teaches: “wherein obtaining and processing user contextual data comprises  (Sugaya [0109] 3rd sentence: name, gender, age, favorite makeup reference images, etc. of user were previously registered in user information data base 331 and transmitted together with advice request).

Sugaya does not recite: “displaying a plurality of prompts in a user interface” 
as explicitly required by limitation: 
	- “wherein obtaining and processing user contextual data comprises displaying a plurality of prompts in a user interface to enter user contextual data, the user contextual data comprising at least one of:  information relating to an event that the user will be attending; and profile data relating to the user”.

Terzian however in analogous beauty services teaches: “displaying a plurality of prompts in a user interface” as explicitly required by limitation: 
	- “wherein obtaining and processing user contextual data comprises displaying a plurality of prompts in a user interface to enter user contextual data, the user contextual data comprising at least one of:  information relating to an event that the user will be attending; and profile data relating to the user” 
	(Terzian ¶ [0060] Fig.11 illustrates a client member home page 110 with name 111, geolocation 112, profile photo 113, follow button 114, message button 115, and client's photographic portfolio 116. In further embodiments of the subject invention, the software system may maintain template home pages for use or modification by client members.
	Terzian Fig.12: Hi Amy. I’m looking for a new hair style and wondering if you could send me information about your salon. Amy: Hey John, thanks for reaching out! I do many mens cuts at Hair Place One. We charge $32 for mens.
	Terzian Fig.7. John Adams: Just got a new cut at Hair Place One. Really like how they faded the sides. Now it’s my profile pic. Also Terzian Figs. 17-20)  
	Terzian ¶ [0064] 4th sentence noting another example where users may click on the discover button 84 to search images of new hairstyles on hairstyle search screen 140, as illustrated in Fig. 14. 
   Rationales to modify/combine Sugaya / Terzian are above reincorporated herein. 
   Rationales to modify/combine Sugaya / Terzian / Arshad are above reincorporated herein.

Claims 4, 18, 23
Sugaya / Terzian / Arshad teaches all the limitations in claims 3, 17, 22 above. 
Sugaya does not explicitly recite as claimed:
	- “wherein the information relating to the event comprises at least one of: textual information describing the event; a date and time of the event; and a location of the event” 

Terzian in analogous beauty services teaches: 
	- “wherein the information relating to the event comprises at least one of: textual information describing the event” (Terzian Fig.12: Hi Amy, I am looking for a new hair style and wondering if you could send me information about your salon); “a date and time of the event” (Terzian ¶ [0066] 1st sentence: Users may establish automatic searches on ; “and a location of the event” (Terzian ¶ [0048] the invention maintains on-line maps identifying beauty service provider locations that are part of the system. Terzian ¶ [0052] 2nd sentence: prospective clients may electronically access and search the beauty service providers by geolocation and make appointments on-demand in real-time for services).
   Rationales to modify/combine Sugaya / Terzian are above reincorporated herein. 
   Rationales to modify/combine Sugaya / Terzian / Arshad are above reincorporated herein.
 
Claim 7
Sugaya / Terzian / Arshad teaches all the limitations in claim 1 above. Furthermore, 
Sugaya teaches or suggests “further comprising”: 
       - “obtaining at least one digital image of a facial region of the user from the client device” (Sugaya ¶ [0072] Fig.13 shows an example display when an image taken by using the guide display function of user terminal 100. If any or all composition parts, a right eye, left eye, nose, mouth, and entire face are found by composition part analogy (S203), the image is recognized to be taken according to the guide to display massage 1301 that the imaging has been successful. If confirmation button 1302 is selected, the currently displayed image is subjected to makeup reference image application process, etc.
	Sugaya ¶ [0076] Fig.14 shows an example of makeup reference image displayed on user terminal. A list of makeup reference images are displayed for each analogized composition part. In Fig. 14, message 1401 is that referable sample makeup images of each composition part analogized based on the recognition result are displayed. In this embodiment, the entire face, mouth, right eye, left eye, nose, cheek are recognized and displayed. The number of referable sample makeup images of each composition part is displayed, and the representative sample makeup images are thumbnailed. In Fig.14, a composition part for which user wishes to know the detailed makeup method is selected.
	Sugaya ¶ [0080] 2nd sentence: noting example where display area 1601 displays the taken image to which a makeup reference image is applied); “and”
	
	- “extracting attributes for predetermined facial features, wherein the matching operation performed between the user and at least one of the beauty advisors is based on the extracted attributes” (Sugaya ¶ [0108] 3rd sentence: the ordering or matching of advisers is set by putting priority on adviser who worked on makeup reference image selected this time, which is further explained at Fig.12 & ¶ [0058] last 3 sentences, as by averaging data extracted from large amount of facial image data. For example ¶ [0080], Fig.16 elements 11601, 602, 1603: matched adviser who worked on makeup reference image selected this time, i.e. dotted line region advises the customer: Let’s try it.). 
  

Claim 8 
Sugaya / Terzian / Arshad teaches all the limitations in claim 7 above. Furthermore, 
Sugaya teaches or suggests: “wherein the attributes comprise face shape (Sugaya ¶ [0058] 1st-4th sentences: Fig.12 shows guide display function of user terminal. Message 1202 asks user to fit the face parts to guide lines displayed on screen to take facial image of object. An example of guide lines shown in Fig.12 includes facial contour 1207, vertical line 1208 passing through center of the face, and a horizontal line 1209 passing through center of the eyes) “and eye size“ (Sugaya [0058] 1st-4th sentences: Figs.12-13 shows guide display function of user terminal 100. Message 1202 asks user to fit face parts to guide lines displayed on screen to take a facial image of an object. An example of guide lines is Figs.12-13 includes right eye 1203, left eye 1204 said guidelines indicating object size per ¶ [0016]-[0017],[0058] 4th sentence. Also Sugaya Fig.15-1502, Fig.16-1602). 

Claim 9 
Sugaya / Terzian / Arshad teaches all the limitations in claim 7 above. Furthermore, 
Sugaya teaches: “wherein establishing a consultation session between the user and the selected one of the at least one matching beauty advisor comprises transmitting the at least one digital image of the facial region of the user and   (Sugaya ¶ [0078] 4th sentence: If satisfied with the selected makeup reference image, the user selects the confirmation button 1505 to proceed to the following advice process. Sugaya ¶ [0079] After the confirmation button 1505 is selected, the advice module 134 outputs an advice on the selected makeup reference image at step S308. Also Sugaya ¶ [0111] noting another example where if responding to the user request, the adviser terminal 200 establishes 

Sugaya does not explicitly recite: “transmitting … the user contextual data to the selected one of the at least one matching beauty advisor” as claimed. However, 

Terzian in analogous beauty services teaches or suggests: “transmitting … the user contextual data to the selected one of the at least one matching beauty advisor” 
	(Terzian Fig.12: Hi Amy. I’m looking for a new hair style and wondering if you could send me info about your salon. Amy: Hey John, thanks for reaching out! 
	Terzian ¶ [0039] noting at step labeled n) transmitting requested services screen to each beauty service client, the requested services screen promoting each beauty service client to provide requested beauty services).
   Rationales to modify/combine Sugaya / Terzian are above reincorporated herein. 
   Rationales to modify/combine Sugaya / Terzian / Arshad are above reincorporated herein.
 
Claim 12 
Sugaya / Terzian / Arshad teaches all the limitations in claim 1 above. Furthermore, 
Sugaya teaches or suggests “further comprising”: 
	- “obtaining at least one digital image of a facial region of the user from the client device”; (Sugaya ¶ [0072] Fig.13 shows an example display when an image taken by using guide display function of user terminal 100. If any or all composition parts, a right eye, left eye, nose, mouth, and entire face are found by composition part analogy (S203), the image is recognized to be taken according to the guide to display massage 1301 that the imaging has been successful. If confirmation button 1302 is selected, the currently displayed image is subjected to makeup reference image application process, etc.
	Sugaya ¶ [0076] Fig.14 shows an example of makeup reference image displayed on user terminal. A list of makeup reference images are displayed for each analogized composition part. In Fig. 14, message 1401 is that referable sample makeup images of each composition part analogized based on the recognition result are displayed. In this embodiment, the entire face, mouth, right eye, left eye, nose, cheek are recognized and 
	Sugaya ¶ [0080] 2nd sentence: noting example where display area 1601 displays the taken image to which a makeup reference image is applied) “and” 
	- “determining one or more types of cosmetics currently applied to the facial region of the user, wherein the matching operation performed between the user and at least one of the beauty advisors is performed based on the one or more determined types of cosmetics” (Sugaya ¶ [0080] last 2 sentences area 1605 displays info on cosmetics used based on makeup reference image. Cosmetics information may link to an online shopping website, etc. on the Internet. Sugaya ¶ [0113] 5th sentence: the advice includes methods of selecting and using cosmetics and a specific makeup procedure based on the image that the user 1801 took and the makeup reference image that the user 1801 selected).

Claim 13
Sugaya / Terzian / Arshad teaches all the limitations in claim 1 above. Furthermore, 
Sugaya teaches or suggests: “further comprising displaying product information relating to at least one cosmetic product selected by the user during the consultation session” 
	(Sugaya ¶ [0080] last 2 sentences: area 1605 displays information on cosmetics used based on the makeup reference image. The cosmetics information may link to online shopping website, etc., on the Internet
	Sugaya ¶ [0113] last 2 sentences: advice includes methods of selecting and using cosmetics and a specific makeup procedure based on the image that the user 1801 took and the makeup reference image that the user 1801 selected. The advice includes a still image, a moving image, a voice, and a reference URL as data.
	Sugaya Fig.16: Cosmetics information
				Eye shadow A   Company A:  BX-ROSE05
				Eye Shadow B   Company B:  ABX-BROWN03
				Mascara             Company C:  LONG-BK02
                                           Eyebrow             Company D:  XY-DK-Z123
	Sugaya Fig.17: Cosmetics information of eye shadow X).   
Claim 14 
Sugaya / Terzian / Arshad teaches all the limitations in claim 13 above. Furthermore, 
Sugaya teaches: “wherein the product information comprises at least one of: cosmetic product image; textual information relating to a cosmetic product; cosmetic product purchasing information; and a Uniform Resource Locator (URL) of an online retailer for a product web page selling a cosmetic product” (Sugaya ¶ [0080] last 2 sentences: area 1605 displays information on cosmetics used based on the makeup reference image. The cosmetics information may link to online shopping website, etc., on the Internet. For example Sugaya ¶ [0113] last 2 sentences: The advice includes URL as data. 
	    Sugaya Fig.16: Cosmetics information
				Eye shadow A   Company A:  BX-ROSE05
				Eye Shadow B   Company B:  ABX-BROWN03
				Mascara             Company C:  LONG-BK02
                                           Eyebrow             Company D:  XY-DK-Z123
	   Sugaya Fig.17: Cosmetics information of eye shadow X).   

---------------------------------------------------------------------------------------------------------------------
Claims 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over:	
	* Sugaya / Terzian / Arshad as applied to claims 4, 18 above, in further view of 
	* Bandic et al, US 20110301441 A1 hereinafter Bandic. As per,
Claims 5, 19 
Sugaya / Terzian / Arshad does not explicitly recite “further comprising obtaining weather information relating to the event based on the information relating to the event”.
Bandic however in analogous art of beauty evaluation teaches or suggests: “further comprising obtaining weather information relating to the event based on the information relating to the event” (Bandic Figs.23-24: Tips for Tomorrow 06 October 2007 and Bandic ¶ [0509] 6th sentence: Info for Me page depicts weather for location given in user profile, UV rating and specific tips given location/weather/environment. Bandic Fig. 32 MySkin - Sun Check Location: Budova, CG, UV Rating 4/10, MySkin Sun Impact: High, Advice: Stay Covered, Current time in sun: 10:00 (Start/Stop/Clear), MySkin-UV Advice: Best to stay covered during this weather. Based on your skin type, you have a high propensity to burn. Max recommended time is: 10 minutes. Bandic ¶ [0098] noting other example where 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Sugaya / Terzian / Arshad “method” / “system” to further include “further comprising obtaining weather information relating to the event based on the information relating to the event” in further view of Bandic in order to provide advice to the user to avoid sunburns (Bandic Fig.32 & ¶ [0517] and MPEP 2143 G).
Further, the claimed invention can also be viewed as a mere combination of old elements in similar beauty evaluation field of endeavor. In said combination each element merely would have performed same functions of beauty consulting or evaluation based on respective beauty factors. Since such functions would be the same as performed  did separately, one of ordinary skill in the art would have recognized that, under the existing technical ability to combine the elements as evidenced by Sugaya / Terzian / Arshad in further view of Bandic, the results of the combination were predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over:	
	* Sugaya / Terzian / Arshad as applied to claim 1 above, in further view of 
	* Hoffart et al, US 20160267403 A1 hereinafter Hoffart. As per,
Claim 6 
Sugaya / Terzian / Arshad teaches all the limitations in claim 1 above. 
Sugaya ¶ [0082] 3rd sentence still teaches: the user terminal 100 can also transmit the stored still and moving images, input character strings and voice messages, etc., through …social networking service SNS.
Terzianu ¶ [0057] 2nd sentence refers to Figs.1-6, as teaching the client or beauty service provider setting up a user account on the social media platform.

Sugaya however does not explicitly recite:  “wherein obtaining and processing user contextual data comprises”: 
	- “obtaining permission from the user to access social media data associated with the user”; “and” 
	- “accessing the social media data and obtaining: information relating to an event that the user will be attending, and profile data relating to the user”. Nevertheless   
Terzian in analogous beauty services teaches:
	- “accessing the social media data and obtaining: information relating to an event that the user will be attending, and profile data relating to the user” 
	(Terzian ¶ [0065] 3rd sentence: The social media platform notifies the hairstylist or salon of the client's name and contact information. Terzian ¶ [0037], ¶ [0039] The subject invention also discloses a method of providing a social network for substantial real-time connections between beauty service providers and beauty service clients, comprising: h) transmitting an open appointment screen to each beauty service provider, the open appointment screen promoting each beauty service provider to provide upcoming open appointment times to provide beauty services; i) receiving a response from each beauty service provider from the open appointment screen; j) generating a third database of open appointment times for each beauty service provider on the content management system).
   Rationales to modify/combine Sugaya / Terzian are above reincorporated herein. 
   Rationales to modify/combine Sugaya / Terzian / Arshad are above reincorporated herein.
- Furthermore -
Sugaya / Terzian / Arshad does not explicitly recite:
	- “obtaining permission from the user to access social media data associated with the user” as claimed (bolded emphasis added on the untaught term). 
Hoffart however in analogous art of beauty consultations teaches or suggests:
	- “obtaining permission from the user to access social media data associated with the user” (Hoffart ¶ [0079] sharing options selectable by user after selection of share icon. Thus, customers load social network credentials into system and/or otherwise provide a way of accessing their social media accounts. This way, the system access their social media accounts and upload photos, style information, map/location information, product information, etc. to individual account of the user. Hoffart ¶ [0080] Users share the styles 
	    Hoffart ¶ [0081] Further, the system is able to download info from the social media site for which user provided access.  For example, the system is able to download or access friend lists, preferences indicated on the site, metrics of use of the site, or other social networking info which used to tailor products, advertise, or share information); “and” 
	
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Sugaya / Terzian / Arshad “method” to further include “obtaining permission from the user to access social media data associated with the user” in further view of Hoffart in order to better attract and engage with users, improve the knowledge and skill level of stylists, as incentivized by increase in purchasing, management and use of hair products (Hoffart ¶ [0042] 3rd sentence & MPEP 2143 G and/or F). 
	
	Further, the claimed invention is a mere combination of old elements in a similar beauty consultations field of endeavor. In such combination each element merely would have performed the same data request, access and gathering functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sugaya / Terzian / Arshad in further view of Hoffart, the results of the combination were predictable (MPEP 2143 A).








Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
    * US 20180374128 A1 Method and system for a styling platform by assignee Perfect365  teaching at Figs. 7-8 below and their associated text an online makeup consultation similar to the ones recited in current Claims 1,15,20, as well as the recommendation of specific products at Fig.9 below similar to the current recitations at Claims 2, 16, 21.  


    PNG
    media_image6.png
    1090
    692
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    1097
    660
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    475
    229
    media_image8.png
    Greyscale

	





	* US 20110289426 A1 Event based interactive network for recommending,                     comparing and evaluating appearance styles teaching with respect to current claim 6: 
	
	-  “accessing the social media data and obtaining: information relating to an event that the user will be attending” (¶ [0038] Figs. 4A-B depict Pre-Event interactive processes in flow charts showing that style possibilities for selected Event are transmitted by site user in invitation to selected family or friends. These selectees are invited to interactively collaborate with the site user in making style choices for that user to adopt in attending the selected event, and this invitation, and any such resulting collaboration, together thus form a social networking arrangement over the computer network operated through host computer at vendor website.  Here, website users are able to invite, over computer network through host computer, selected ones of their friends or family members, or both, to collaborate on users' styling selections such as a hairstyle choice and enhancements therefor, or on evaluation of possible alternative choices, after viewing such a styling choice or various choice alternatives sent by the user.  This collaboration is accomplished through invitation recipients providing over the computer network to that user their views on styling choice, or possible choices, such as hairstyle choice any corresponding style enhancers chosen by the user to supplement any style choices made.
	
	Sonstegard ¶ [0036] The site user, having seen styles previously chosen by that user, then decide in decision diamond, 66, whether one or more of them is appropriate to be selected for the upcoming event that this user intends to attend, or instead to return to decision diamond 52 to choose to create a new style rather than selecting a previously used style.  If the user decides to select one or more previously used styles in decision diamond 66, the user then, in other decision diamond, 67, selects whether, and which, of any permitted changes to those styles are desired to be incorporated therein by the user. 
	
	Sonstegard ¶ [0025] 3rd sentence: the vendor in a box, 31, uses the host computer and the previous definition of each hairstyle to assign each hairstyle judged suitable for use at a social or business event to that event in a group-hairstyle-event compatibility list as an extension of the group-hairstyle compatibility list).
 
US 20030065552 A1 teaches Interactive beauty analysis emphasis on Fig.2 below

    PNG
    media_image9.png
    1197
    861
    media_image9.png
    Greyscale


*  US 20030065525 A1 teaching Systems and methods for providing beauty guidance
*  US 20140372236 A1  teaching Method And Apparatus For Improved Sales Program and  User Interface
* US 20030065526 A1 teaching a Historical beauty record
* US 20130060614 A1 teaching Local network for beauty salons
* US 20170256084 A1 Precise application of cosmetic looks from over a network environment teaching at ¶ [0090] In some implementations, an image of the area of skin can be received from a first user. The image can be a real-time video image of the first user, for example, captured by a camera on the first user's computing device. The GUI including the image and makeup effects can be presented on both the first user's computing device and a separate computing device of a second user (e.g., a professional makeover specialist or a friend). The second user can apply the makeup effects to the image of the first user while the first user views the makeup effects being applied to the image. For example, the second user may be a professional cosmetologist and may create a professionally customized look for the first user. The first user and second user can interact and discuss the look as the second user creates it. For example, the GUI may include messaging, audio chat, or video chat, options. When the second user is finished creating a look, the first user can download the finalized makeup effects, and try the look out by applying the makeup effect to her skin using an applicator device, as described above.









 
OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	February 18th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); finding the tailoring of content based on the viewer's / customer location or address [akin here to “location of the client device comprises one of: an Internet Protocol (IP) address” at dependent Claim 13] as not saving the claims from patent ineligibility. 
        4 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        5 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        6 TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)